DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least three balance correction portions including a first balance correction portion […] a second balance correction portion […], and a third balance correction portion” in claims 1 – 4, 8 – 11, and 13 – 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examples of the discussion of such structure described in the specification are found in at least [0003], [0042] – [0059], [0063] – [0066], [0078], and [0083] – [0090], with particular emphasis on the application of rotor screw holes paired with balance correction screws as discussed in at least [0048], [0063], and [0086] – [0089].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was provided by during a telephonic interview with Mark Saralino (34243) on 2022.03.02, and via telephonic message on 2022.03.11 in reply to a follow-up telephonic interview on 2022.03.10.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

Claim 1, Line 14, from “the second balance correction portion, wherein balance correction by an n-plane method, where n ≥ 3, is available such that any of the three balance correction portions is accessible from an outside of the case.” to -- the second balance correction portion, wherein are accessible from an outside of the case after the rotary body has been assembled within the case.  --

Regarding Claim 2: Claim 2 has been amended as follows

Claim 2, Line 5, from “wherein a suction port is, at the case, formed at a position facing an upper surface” to -- wherein a suction port in the case is

Regarding Claim 4: Claim 4 has been amended as follows

Claim 4, Line 5, from “correction portion is accessible from an outside of the case is provided at the case” to -- correction portion is accessible from [[an]] outside of the case is provided [[at]] in the case --

Regarding Claim 5: Claim 5 has been amended as follows

Claim 5, Line 1, from “according to claim 1” to -- according to claim [[1]] 4 --

Regarding Claim 6: Claim 6 has been amended as follows

Claim 5, Line 1, from “according to claim 1” to -- according to claim [[1]] 4 --

Regarding Claim 9: Claim 9 has been amended as follows

Claim 9, Line 3, from “holes provided at the collar” to -- holes provided [[at]] in the collar -- 

Regarding Claim 11: Claim 11 has been amended as follows

in the case --

Regarding Claim 13: Claim 13 has been amended as follows

Claim 13, Line 3, from “holes provided in a region of the rotor between bases of the lowermost rotor blade and the second rotor blade from the lowermost side” to -- holes provided in a region of the rotor between respective bases of the lowermost rotor blade and the second rotor blade at the other end side of the rotary body --

Regarding Claim 15: Claim 15 has been amended as follows

Claim 15, Line 3, from “a first turbo pump portion having the rotor blade, a second turbo pump portion having the rotor blade, and a Holweck pump portion, at a side surface of the case,” to -- a first turbo pump portion comprising a first portion of the rotor blade, a second turbo pump portion comprising a second portion of the rotor blade, and a Holweck pump portion [[,]] at a side surface of the case, --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

VACUUM PUMP WITH A ROTARY BODY IN A CASE WITH THE ROTARY BODY HAVING AT LEAST THREE BALANCE CORRECTION PORTIONS ACCESSIBLE FROM AN OUTSIDE OF THE CASE FOR BALANCE CORRECTION BY AN N-PLANE METHOD

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “at least three balance correction portions including a first balance correction portion provided on one end side of the rotary body in an axial direction, a second balance correction portion provided on the other end side of the rotary body in the axial direction, and a third balance correction portion provided between the first balance correction portion and the second balance correction portion wherein any of the three balance correction portions are accessible from an outside of the case after the rotary body has been assembled within the case.” 
The closest known prior art device is taught by DE 102013113400 A1, (“Mirko”), and EP 2520807 B1, (“Bernhard”), which disclose or teach the general arrangement of the application of at least one balance correction portion comprising a hole and a threaded weight or screw in the rotor of a turbo molecular vacuum pump for use during balance correction of such a rotor; however, both Mirko and Bernhard fail to explicitly disclose or teach the claimed location and quantity of balance correction portions such as the use of “at least three balance correction portions including a first balance correction portion 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746